DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
The following acronyms used throughout the specification and claims need to be initially referred to in full: IPS, SDM, HIOM, EIOCOM2, FPGA, CPU, and UO. 
E.g., FPGA should be listed in it’s first usage, on page 2 in the second to last line, as “field programmable gate array (FPGA)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The use of the term “non-national standard turnout drive” is indefinite. Because it is unclear what “national” standard turnout drive is being referred to, it is also unclear what the “non-national” standard turnout drive is. While there are several national standards for railway equipment, it is unclear what “nation” is being referred to in the claims and no guidance is given in the specification. While an applicant is allowed to be their own lexicographer, some level of guidance must be given in the specification. E.g., state the nation and the standard being referred to or state a specific model of turnout drive that meets the national standard. 
The use of the term “double 2-vote-2 architecture” is also indefinite. More specifically, the term “2-vote-2” is indefinite and the specification lacks any guidance describing the “vote” or what would constitute “2-vote-2.” Again, some level of background guidance must be given in the specification. Is the applicant referring to “2x2” or “two-by-two” architecture?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104816740 A in view of DE 19819162 A1.
Referring to Claim 1: CN 104816740 teaches a non-national standard turnout drive system based on a double 2-vote-2 architecture, comprising an interlocking processing subsystem IPS, an interlocking maintenance station SDM, track circuit acquisition module TCIM-25 and an interlocking maintenance station SDM, wherein the track circuit acquisition module TCIM-25, a full-electronic communication module EIOCOM2, and the interlocking processing subsystem IPS are connected with each other in order, and the full-electronic communication module EIOCOM2 is connected to the interlocking maintenance station SDM (see attached English abstract) (Fig. 1); 
two track circuit acquisition modules TCIM-25, which are mutually redundant, 
	CN 104816740 teaches two TCIM-25 modules the monitor the turnout instead of two HIOM modules that both control and monitor the turnout. However, DE 19819162 teaches a railway switching points setting and monitoring circuit, wherein the circuit controls the turnout drive motors (WA1, WA2, WA3, WAN) and monitors the position of the turnout (see attached English abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for	CN 104816740 to replace the two TCIM-25 modules with the circuit modules taught by DE 19819162 that both control and monitor the turnout, in order to perform both control and monitoring functions in a reliable and maintainable system architecture.

Referring to Claim 2: CN 104816740 further teaches a non-national standard turnout drive system based on a double 2-vote-2 architecture according to claim 1, wherein the interlocking processing subsystem IPS, the full-electronic communication module EIOCOM2 and the non-national standard turnout drive module FROM are all double 2-vote-2 systems (Fig. 1).

Referring to Claim 3: CN 104816740 in view of DE 19819162, as applied to claim 1, further teaches the non-national standard turnout drive system based on a double 2-vote-2 architecture according to claim 1, wherein the non-national standard turnout drive module HIOM is provided with a drive module driven by the non-national standard turnout, a representation collection module for the non-national standard turnout to represent information collection, and a self-test module periodically checking safety devices on its own module (see CN 104816740, Fig. 1).

Referring to Claim 4: CN 104816740 in view of DE 19819162, as applied to claim 1, further teaches the non-national standard turnout drive system based on a double 2-vote-2 architecture according to claim 1, wherein the non-national standard turnout drive module HIOM comprises a FPGA and a CPU that are connected with each other in order; 
the non-national standard turnout drive module HIOM further comprises a turnout metering voltage collection module (see CN 104816740, abstract).connected to the FPGA, and the CPU is connected to the full-electronic communication module EIOCOM2 (see CN 104816740, Fig. 1) ; 
two FPGAs periodically collect a turnout metering voltage through the turnout metering voltage collection module, and transmit to two CPUs respectively; two CPUs determines a representation status through the metering voltage, then results in a final representation status by comparison with double 2-vote-2, and transmit the representation status to the interlocking maintenance station SDM through the full-electronic communication module EIOCOM2 (see CN 104816740, Fig. 2).

Referring to Claim 3: CN 104816740 further teaches the non-national standard turnout drive system based on a double 2-vote-2 architecture according to claim 1, wherein both the FPGA and the CPU utilize dual hot-backup redundancy (see attached EPO translation of CN 104816740, Para. [0013]).

Referring to Claim 6: CN 104816740 in view of DE 19819162, as applied to claim 1, further teaches the non-national standard turnout drive system based on a double 2-vote-2 architecture according to claim 1, wherein the non-national standard turnout drive module HIOM further comprises a non-national standard turnout drive current collection module connected to the FPGA, the drive current collection module periodically collects a drive current of the non-national standard turnout and then transmits to the CPU through the FPGA, and the CPU sends the drive current information to the interlocking processing subsystem IPS and the interlocking maintenance station SDM through the full-electronic communication module EIOCOM2 respectively (see CN 104816740, Fig. 2).

Referring to Claim 3: CN 104816740 further teaches the non-national standard turnout drive system based on a double 2-vote-2 architecture according to claim 1, wherein the interlocking maintenance station SDM has functions of saving received monitoring information and alarming malfunction (EPO machine translation, Para. [0031]).

Referring to Claim 6: CN 104816740 in view of DE 19819162, as applied to claim 1, further teaches the non-national standard turnout drive system based on a double 2-vote-2 architecture according to claim 1, wherein the non-national standard turnout drive module HIOM further comprises a power supply module, a relay control module and an isolation module; when an exception occurs in the power supply module or the relay control module, the isolation module disconnects power from a relay (EPO machine translation, Para. [0017]).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach “a fuse module; when the isolation module fails or an exception affecting safety occurs in a drive system, the fuse module may blow a fuse and guide the drive system to a safe status.” The Examiner finds no obvious reason to modify CN 104816740 in this specific manner.
The prior art fails to teach that “by changing external wiring, types of non-national standard turnout switch supported by the drive system comprising: a three-phase three-wire turnout switch, with a drive voltage of an alternative current of 380V, driven in three-wire mode, having a representation signal of a direct current of 0-48V; a three-phase five-wire turnout switch, with a drive voltage of an alternative current of 380V, driven in five-wire mode, having a representation signal of a direct current of 0-48V; a single-phase six-wire turnout switch, with a drive voltage of an alternative current of 220V, driven in six-wire mode, having a representation signal of a direct current of 0-48V; and a single-phase three-wire turnout switch, with a drive voltage of an alternative current of 220V, driven in three-wire mode, having a representation signal of a direct current of 0-48V.” The Examiner finds no obvious reason to modify CN 104816740 in this specific manner.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617